[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
The Plaintiff claims injuries from an alleged fall on the Johnny Appleseed Farms in Ellington Connecticut. The Defendant is a partnership doing business as Johnny Appleseed's a trade name registered with the town clerk of Ellington.
The Plaintiff after unsuccessful negotiations with Defendant's insurer, brought this action. The Plaintiff obtained the name of the agent for service of process of a Johnny Appleseed, Inc. This corporation is not the proper Defendant, and is not related to the proper party Defendant.
The Plaintiff has not effected proper service and such defect is not subject to correction under C.G.S. 52-72.
The court is without jurisdiction and the matter must be dismissed. The Plaintiff must look to C.G.S. 52-593 action against wrong Defendant, allowance of new action. Plaintiff will have one year from dismissed for failure to name the right defendant, to bring an action to which the statute of limitations will not be a bar.
The action is dismissed for failure to name the right Defendant. CT Page 164
McWEENY, J.